UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 06-8009



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

             versus


SHMIR AL-MIN MUHAMMAD,

                                                 Defendant - Appellant.




                               No. 07-6428



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

             versus


SHMIR AL-MIN MUHAMMAD,

                                                 Defendant - Appellant.



Appeals from the United States District Court for the Middle
District of North Carolina, at Durham. James A. Beaty, Jr., Chief
District Judge. (1:03-cr-00386-JAB-1; 1:06-cv-00357-JAB)


Submitted:    October 18, 2007               Decided:   October 22, 2007
Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Shmir Al-Min Muhammad, Appellant Pro Se. Angela Hewlett Miller,
OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

            Shmir    Al-Min       Muhammad    seeks    to    appeal      the    district

court’s order accepting the recommendation of the magistrate judge

and denying relief on his 28 U.S.C. § 2255 (2000) motion, and a

subsequent order denying his motion for reconsideration.                               The

orders are not appealable unless a circuit justice or judge issues

a certificate of appealability.              28 U.S.C. § 2253(c)(1) (2000).              A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                              28 U.S.C.

§    2253(c)(2)   (2000).         A   prisoner   satisfies        this    standard      by

demonstrating       that    reasonable       jurists     would      find       that    any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.                   Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                       We have

independently reviewed the record and conclude that Muhammad has

not made the requisite showing.               Accordingly, we deny Muhammad’s

motion for a certificate of appealability and dismiss the appeals.

We    dispense    with     oral   argument     because      the   facts    and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                               DISMISSED


                                        - 3 -